Appeal from an order of the Supreme Court at Special Term in Albany County, striking various paragraphs from respondents’ petition, and affidavits attached thereto, in a proceeding under article 78 of the Civil Parctice Act for the review of respondents’ determination and order revoking Ms restaurant liquor license. We agree with the Special Term that the matter and affidavits stricken by the order under appeal would have no legitimate office in the proceeding under review. Order unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Deyo and Bergan, JJ.